      Case 2:14-cr-00630-DN Document 94 Filed 05/21/21 PageID.216 Page 1 of 2




                               IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF UTAH


    UNITED STATES OF AMERICA,                               MEMORANDUM DECISION AND
                                                            ORDER DENYING MOTION FOR
                              Plaintiff,                    TEMPORARY FURLOUGH

    v.                                                      Case No. 2:14-cr-00630-DN

    DUSTIN LYN KAY,                                         District Judge David Nuffer

                              Defendant.


           Defendant seeks a temporary furlough on Saturday May 22, 2021, from 10:00 a.m. until

4:30 p.m., to attend a “Celebration of Life” for his mother, Joan Connell, who passed away on

April 6, 2021. 1 The government opposes Defendant’s Motion. 2

           Defendant has not cited any legal authority for the relief he seeks. Defendant also

provides no legal justification or analysis to support the relief he seeks. Additionally, less than

one month ago, Magistrate Judge Jared C. Bennett ordered Defendant detained. 3 Judge Bennett’s

Detention Order concluded that Defendant failed to meet his burden of establishing that he posed

a manageable risk if released. 4 Specifically, Judge Bennett found, among other things, that

Defendant:

           •    has a criminal record which indicates a propensity to violate the law and court
                orders;

           •    has violated the conditions of release previously imposed by the court;



1
    Motion for Temporary Furlough (“Motion”), docket no. 91, filed May 10, 2021.
2
    Opposition to Defendant’s Motion for Furlough, docket no. 93, filed May 14, 2021.
3
    Detention Order, docket no. 88, filed Apr. 22, 2021.
4
    Id.
      Case 2:14-cr-00630-DN Document 94 Filed 05/21/21 PageID.217 Page 2 of 2




           •   is addicted or abuses mood-altering chemicals and is likely to continue such
               conduct and violate the law if released;

           •   has failed to appear for court proceedings in the past; and

           •   committed the alleged crime while on supervision. 5

           The passing of Defendant’s mother is undoubtedly a profoundly sad event for Defendant.

However, Defendant has offered nothing to suggest that he would pose a manageable risk of

non-appearance and danger to the community if granted a temporary furlough.

                                                ORDER

           THEREFORE, IT IS HEREBY ORDERED that Defendant’s Motion 6 is DENIED.

           Signed May 21, 2021.

                                                 BY THE COURT


                                                 ________________________________________
                                                 David Nuffer
                                                 United States District Judge




5
    Id.
6
    Docket no. 91, filed May 10, 2021.



                                                                                                2
